Eschweiler, J.
After consideration of the testimony in this case we cannot feel required to set aside the conclusion of the jury, approved as it was by the trial court. It is deemed unnecessary to here recite the details of the evidence upon consideration of which the jury and-the trial court could have reached the conclusion that the plaintiff in error, a farmer of substance, theretofore occupying positions of trust in the community in which he had lived all *524of his thirty-eight years and to whose previous good character there were abundant witnesses, should have committed such a theft. Such a conclusion, however, was one which the jury and the trial court might reach and we cannot interfere.
Some criticism is made of the charge to the jury relating to the weight the jury should give to the evidence produced as to the good character of the accused. An examination of the charge discloses that it was taken verbatim from the approved charge on that subject found in the case of Niezorawski v. State, 131 Wis. 166, at p. 177 (111 N. W. 250).
Complaint is also made as to the portion of the charge relating to the effect or weight to be given by the jury to the fact that plaintiff in error was found in possession of the stolen property immediately after its loss. Considering all the language of the charge relating to that subject, we do not think it was prejudicial to plaintiff in error and was within the recognized doctrine on the subject. Ingalls v. State, 48 Wis. 647, 651, 4 N. W. 785; Ryan v. State, 83 Wis. 486, 493, 53 N. W. 836; Winsky v. State, 126 Wis. 99, 103, 105 N. W. 480.
By the Court. — Judgment affirmed.